Entered: November 2nd, 2018
                              Case 18-18026   Doc 18    Filed 11/02/18     Page 1 of 2
Signed: November 1st, 2018

SO ORDERED




                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                           (at Greenbelt/Baltimore)

        In re:                                          :
                                                        :
        CLARENCE L. WILKINSON, III and                  :    Case No. 18-1-8026-LS
        ALICIA N. WILKINSON,                            :    Chapter 13
                             Debtor(s).                 :
                                                        :

                                        ORDER CONFIRMING PLAN
                                    ____________________________________

                The plan under chapter 13 of the Bankruptcy Code having been transmitted to creditors
        and it have been determined, after hearing on notice, that the requirements for confirmation set
        forth in 11 U.S.C. § 1325 have been satisfied and that the plan complies with the other applicable
        provisions of the Bankruptcy Code it is hereby:

               ORDERED, that the plan of the Debtor filed SEPTEMBER 28, 2018 is hereby
        confirmed; and it is further

                ORDERED, that the property of the estate shall not vest in the Debtor(s) until the
        Debtor(s) is/are granted a discharge or this case is dismissed or otherwise terminated; and it is
        further

                ORDERED, that the Debtor(s) is/are directed to pay to the Trustee on or before the 14TH
        day of each month, the sum of $100.00 monthly for months 1 through 24, the sum of $700.00
        monthly for months 25 through 45, and the sum of $1,100.00 monthly for months 46 through
        60, for a total period of 60 months.



                                                       -1-
                  Case 18-18026       Doc 18     Filed 11/02/18    Page 2 of 2



        ORDERED, that the Debtor(s) is/are directed to provide to the Trustee a copy of each
Federal income tax return, and any amendment, at the same time it is filed with the taxing
authority while the case is pending; and it is further

         ORDERED, that the Debtor(s) is/are directed to provide to the Trustee annually not later
than 45 days before the anniversary date of this Order, a statement, under penalty of perjury, of
(i) the income and expenditures of the debtor during the tax year most recently concluded before
such anniversary date, and (ii) the monthly income of the debtor(s) that shows how income,
expenditures, and monthly income are calculated; and which discloses (a) the amount and
sources of the debtor(s)’ income, (b) the identity of any person responsible with the debtor(s) for
the support of any dependent, and (c) the identity of any person who contributed, and the amount
contributed, to the household in which debtor(s) resides.

TRUSTEE RECOMMENDATION
The Chapter 13 Trustee represents
that the plan complies with the
provisions of 11 U.S.C. § 1325 and
recommends confirmation                                    /s/ Timothy P. Branigan
                                                 Timothy P. Branigan
                                                 Chapter 13 Trustee
cc:    All Creditors
       Debtor(s)
       Debtor(s)’ Counsel
       Chapter 13 Trustee

                                       END OF ORDER




                                               -2-
